Citation Nr: 9919466	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
from a May 1994 rating decision granting entitlement to 
service connection for a history of fibroid tumors and 
assigning a noncompensable disability rating effective 
January 21, 1994.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a hysterectomy (previously rated as history of 
fibroid tumors), currently rated as 50 percent disabling, 
effective November 1, 1995.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a left ankle 
disorder.

6.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1979 to March 1980 and on active duty from June 1980 to June 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  The first was a May 1994 rating 
decision which granted entitlement to service connection for 
a history of fibroid tumors and assigned a noncompensable 
disability rating effective January 21, 1994, denied 
entitlement to a disability rating in excess of 10 percent 
for sarcoidosis, denied entitlement to service connection for 
hypertension and headaches and found no new and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a left ankle disorder.  The second 
decision was in February 1997.  This rating decision 
recharacterized the service-connected fibroid tumor 
disability as postoperative residuals of a hysterectomy and 
assigned a 100 percent evaluation effective June 20, 1995, 
and a 50 percent evaluation effective November 1, 1995.

The Board defers consideration of the appeal of the veteran's 
perfected appeal on her claim for entitlement to an increased 
evaluation for postoperative residuals of a hysterectomy 
until after the RO completes the additional development of 
this case described below.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to all issues raised in this 
case.

The Board's initial review of this case discloses a question 
as whether there is a timely or adequate Substantive Appeal 
on the issue of the veteran's claim of entitlement to a 
compensable disability rating as of January 21, 1994, for a 
history of fibroid tumors.  The November 1994 VA Form 9 is 
expressly limited to the RO's denials of claims of 
entitlement to service connection and fails to address the 
RO's denial of the tumor rating claim.  However, by a letter 
dated and received by the RO in May 1997 the veteran's 
representative reiterated the veteran's disagreement with the 
RO's May 1994 denial of the tumor rating claim.  Although the 
Board finds that the representative's letter can be construed 
as a Substantive Appeal on this issue, the Board observes 
that the RO did not receive the letter until nearly three 
years after the RO provided the veteran with an October 1994 
Statement of the Case (SOC) addressing this issue, and about 
three years from the date of the rating decision being 
appealed.

The Board may exercise jurisdiction over an issue only after 
an appellant has filed a timely Notice of Disagreement (NOD) 
to a rating decision, the RO has issued an SOC and the 
veteran has filed a timely Substantive Appeal.  See 
38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 544, 555 
(1993).  Absent a timely Substantive Appeal the Board lacks 
jurisdiction over the claim.  In this case, the issue of the 
timeliness of the veteran's Substantive Appeal heretofore has 
not been addressed by the RO.  Determination of the 
timeliness of a Substantive Appeal is itself an appealable 
issue for which a claimant is entitled to receive an SOC from 
the RO.  See 38 C.F.R. §§ 19.34, 20.101(c) (1998); Marsh v. 
West, 11 Vet. App. 468, 470-71 (1998).  Accordingly, the case 
is REMANDED for RO action described below.

The May 1994 rating decision also denied the veteran's claims 
for entitlement to service connection for hypertension and 
for headaches; found no new and material evidence to reopen a 
claim for entitlement to service connection for a left ankle 
disorder; and denied a disability rating in excess of 10 
percent for sarcoidosis.  By a written statement dated and 
received in September 1994, the veteran contested the 
decision denying these claims.  The Board, therefore, 
construes the September 1994 statement as a timely NOD, filed 
within a year of the date of the challenged rating decision.  
See 38 C.F.R. § 20.201 (1998).  Review of the claims file 
does not disclose that the RO provided the veteran with the 
required SOC in response to the NOD.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (1998).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  See 38 C.F.R. § 19.9 (1998); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (Board determination 
that RO failure to issue an SOC in response to a veteran's 
NOD contesting a rating decision is a procedural defect 
requiring remand to the RO).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should address the intertwined 
issue of whether the veteran has 
submitted a timely or adequate 
Substantive Appeal to the May 1994 rating 
decision which denied entitlement to a 
compensable disability rating as of 
January 21, 1994 for a history of fibroid 
tumors.  If the decision is adverse to 
the veteran, she should be notified of 
the decision in a Supplemental Statement 
of the Case, and this issue should be 
returned to the Board.  

2.  The RO should provide the veteran and 
her representative with an SSOC 
addressing all evidence pertaining to the 
veteran's entitlement to service 
connection for hypertension and 
headaches; new and material evidence 
regarding the left ankle claim; and a 
disability rating in excess of 10 percent 
for sarcoidosis, with information 
regarding the appropriate time period 
within which to submit a Substantive 
Appeal.

4.  If the veteran files a timely 
Substantive Appeal on the issues of 
entitlement to service connection for 
hypertension and headaches; new and 
material evidence regarding the left 
ankle claim; and a disability rating in 
excess of 10 percent for sarcoidosis, the 
RO should return the case to the Board in 
compliance with the applicable procedures 
regarding the appeals processing.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


